This cause was first tried in the Canton municipal court, and judgment rendered therein. Appeal proceedings were then taken by plaintiff in *Page 11 
error, A. Weber, to the Stark county common pleas court.
A motion was filed by the defendants, H. Eppstein and Minnie Eppstein, to strike the appeal proceedings from the files, and attacking the judgment of the common pleas court upon the contention that such a case cannot be appealed from the Canton municipal court. The motion was sustained by the common pleas court, with the suggestion that the question be referred to the Court of Appeals.
The question then in issue is whether or not a case is appealable from the Canton municipal court, and this question is entirely one of law.
The Canton municipal court was proposed and established for the purpose of superseding and eliminating the justice of the peace courts, together with other purposes too numerous to mention.
Section 1579-670, General Code of Ohio, provides that, in all supplemental and ancillary proceedings after judgment, the Canton municipal court shall have the same jurisdiction as is conferred upon justices of the peace. And Section 1579-672 provides that, in all actions and proceedings in which the Canton municipal court has jurisdiction, all laws conferring jurisdiction upon the court of common pleas, police courts, or justices of the peace, giving such courts power to hear and determine such causes, prescribing the force and effect of their judgments, orders, or decrees, and authorizing and directing the execution or enforcement thereof and their modes of procedure, shall be held to extend to the Canton municipal court, unless inconsistent with the act.
Section 1579-690 provides that the laws governing the court of common pleas, as to pleadings and *Page 12 
procedure, except as otherwise provided, shall be held to apply so far as applicable to the Canton municipal court.
So, having reviewed the above sections, it is well to note Section 10354 of the General Code with reference to whether or not this section would apply to appeal proceedings, whether, if plaintiff or defendant claims more than $20, the case may be appealed to the court of common pleas. The Canton Municipal Court Act provides that the procedure of the justice of the peace court should apply to the Canton municipal court, unless otherwisespecified, and there is nothing otherwise specified in the act creating and governing the Canton municipal court.
Section 10382, General Code, specifies that in all cases not otherwise specially provided for by law either party may appeal from the final judgment of a justice of the peace to the common pleas court of the county where the judgment was rendered. And it is well to note the conditions of Section 11215, wherein it is provided that common pleas courts shall have appellate jurisdiction from the decisions of county commissioners, justices of the peace, and other inferior courts in the proper county, in all civil cases, subject to the regulations provided by law.
Therefore the question arises whether or not the municipal court of the city of Canton is an inferior court to the court of common pleas.
In the case of Commonwealth Oil Co. v. Turk, 118 Ohio St. 273,160 N.E. 856, it is held that the sections of the General Code pertaining to appeals from the common pleas court to the Court of Appeals in chancery cases apply by analogy to the *Page 13 
municipal court of Cleveland, and it is our contention that by analogy and by law the sections pertaining to the appeals from the justice of the peace court apply to appeal proceedings from the Canton municipal court to the common pleas court of Stark county.
We therefore find and hold that a litigant is entitled to an appeal from the municipal court of the city of Canton to the common pleas court of Stark county, Ohio, and the finding and judgment of the court below will be, and the same is hereby, reversed.
Judgment reversed.
HOUCK and SHERICK, JJ., concur.